FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.NLY,

x Sep 1100 &
LONG ISLAND orice’

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IIldar Gimadiev,
Plaintiff CIVIL ACTION
NO.

Alex M. Azar Il, Secretary, United States C V era > 0 4. 2AS8
Department of Health and Human Services;

Robert R. Redfield, MD, Director, Centers for

Disease Control and Prevention; Martin S.

Cetron, MD, Director, Division of Global Migration BLOCK, J.
and Quarantine , National Center for Emerging
and Zoonotic Infectious Diseases, Centers for MANN, CH. MJ.

Disease Control and Prevention; Clive M. Brown,
MBBS, MPH, MSc, DTM&H (London), Chief,
Quarantine and Border Health Services Branch,
Division of Global Migration and Quarantine ,
National Center for Emerging and Zoonotic
Infectious Diseases, Centers for Disease Control
and Prevention; Stephanie Michel, Quarantine
Officer, Quarantine and Border Health Services
Branch, Division of Global Migration and
Quarantine , National Center for Emerging and
Zoonotic Infectious Diseases, Centers for Disease
Control and Prevention; U. S. Customs Service
Defendants. SEPTEMBER 11, 2020

 

PLAINTIFF’S DECLARATION IN SUPPORT OF ORDER TO SHOW CAUSE
State of New York:
Ss.:
County of Suffolk:
Ildar Gimadiev, being duly sworn deposes and says:

1. | am the plaintiff in this action and | am fully familiar with the facts and circumstances of

this action.

 
This declaration is submitted in support of plaintiff's motion for a Temporary
Restraining Order and a Preliminary & Permanent Injunction.

On September 8, 2020 | arrived on flight SU102 from Moscow (SVO) to New York City
(JFK) with 11 dogs 4 in one soft carrier which | carried in the cabin and 7 dogs in
separate hard carrier-crates in the luggage section of the airplane.

Upon deplaning | retrieved the 7 dogs in hard carrier-crates so | could go to Customs
for clearance

Pursuant to their procedures, | first brought the 4 dogs which were all in the soft carrier
and then brought each of other the 7 dogs which were in the hard carrier-crates, one
by one, from the luggage carousel to the Customs counter. As | brought each dog |
presented the veterinarian dog passport, the rabies certificate and entry number from
the Customs broker for that dog.

While one of the Customs officers was closing entries another officer was scanning the
documents for that dog to send to the CDC representative, who was working remotely.
As the Customs officer closed the entry clearing all of the 4 dogs that were all in the
soft carrier and then each of the first 6 dogs in the hard carrier-crates through Customs
| was permitted to remove that dog (along with its crate) outside the restricted area of
the terminal to be loaded into my vehicle.

After | had removed the 4 dogs in the soft carrier and 6 of the dogs in the hard carriers-
crates and returned to the CBP counter to process clearing the last crated dog a
Customs officer (believed to be CBP Officer Sylvester Snell) told me that he had
received a phone call from the CDC Quarantine officer (believed to be defendant

Michel) and that they were seizing all of the dogs (the 10 dogs that had already cleared
10.

11.

12.

13.

14.

Customs and had left the restricted area of the terminal and the 1 dog remaining to be
cleared through Customs) and that the dogs would be held pending further action by
the CDC

All of the dogs were then brought back to the CBP counter by the CBP officer and
remanded to the custody of Customs Officer Snell

| was given a post entry paper (a true and complete copy of which is annexed hereto
as Exhibit 1) and instructed to wait for an official letter from the CDC.

At approximately 3:45pm the next day (September 9, 2020) | received a Denial or
Entry signed by defendant Brown (a true and complete copy of which is annexed
hereto as Exhibit 2) and on September 9, 2020 | submitted an appeal with supporting
documents (copies of rabies certificates with highlighted information on them) to the
CDC in accordance with Instructions on the CDC Denial of Entry Letter (a true and
complete copy of the Appeal with the supporting documentation is annexed hereto as
Exhibit 3).

On September 10th at 3:12pm | emailed a request to the CDC in Atlanta and to the
CDC at JFK in writing requesting a stay of removal for 11 dogs. The CDC has never
responded to the request other than an automatic acknowledgment that they received
my request.

Thereafter, on September 10th at 4:55pm | received an email from the CDC in Atlanta
with denial letter signed by defendant Cetrone. (a true and complete copy of which is
annexed hereto as Exhibit 4)

| work as a volunteer helping to match Russian dogs that are at a high risk of being

killed with American adopters and as such have been and will continue to be subject to

 
15.

16.

17.

the defendants’ illegal, arbitrary and capricious and unconstitutional interpretation and
enforcement of 42 C.F.R. § 7151.

In the past 90 days the CDC has embarked upon a program’ of denying entry to many
dogs based upon unproven and patently false claims of technical defects and |
reasonably believe, based upon their actions in this case and the prior cases that such
defendants’ illegal, arbitrary and capricious and unconstitutional interpretation and
enforcement of 42 C.F.R. § 7151 by the defendants will continue.

As the plaintiff's claims will become mute were the defendants permitted to export the
dogs to be killed during the pendency of this action, plaintiff's ability to seek redress
will be frustrated and the continued violation of Constitutional rights by the defendant
will continue to be subject to repetition without review.

For the reasons set forth in Plaintiffs moving papers, along with the accompanying
memorandum of law, it is respectfully requested that the Temporary Restraining Order
barring the Defendants or the U.S. Customs Service from deporting the 11 dogs to
Russia during the pendency of this action be granted on an emergency basis and that
upon the hearing of the motion that the Court grant a Preliminary & Permanent
Injunction in the nature of prohibition to enjoin Defendants from enforcing the Denial of
Entry issued by Defendants Michel & Brown on September 8, 2020 regarding the 11

dogs imported by plaintiff and issuing an order in the nature of mandamus requiring the

 

+| personally know of or have been involved in at least 20 similar episodes of the CDC denying access to dogs
based upon perceived irregularities in rabies documentation, and the exportation and nearly certain subsequent
death of these dogs. This is especially troubling as the new owners of these dogs would gladly have had a titer test
(a copy of the scientific basis for such testing is annexed hereto as Exhibit 5)’ performed to show that the dogs had
in fact been inoculated, or, would have agreed to re-inoculate the dogs were they released into quarantine as
specifically provided for under 42 C.F.R. § 7151(c)(2)(iii).

 
Case 1:20-cv-04248-FB-RLM Document 4 Filed 09/11/20 Page 5 of 5 PagelD #: 37

defendant Cetron to authorize admission of the dogs pursuant to 42 C.F.R. §
7151(c)(2) under the conditions set forth therefore in 42 C.F.R. § 7151(c)(2)i(iii)
WHEREFORE, it is respectfully submitted that the Order to Show Cause be granted

in its entirety, together with such other relief as this Court deems just and proper.

Dated: Huntington Station, New York
September 11, 2020

CVn
My 0. Ll rrcel éu

lldar Gimadiev

   
 

¢fore me on this
/September 2020

// 7” Notary Public

RICHARD BRUCE ROSENTHAL
Notary Public, State of New York
No. 02R04760683
Qualified in Queens County 2
Commission Expires Jan. 31, 2022—
